Exhibit 10.1

 



EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated this 29th day of July, 2019 (the
“Effective Date”), is entered into by and between Contura Energy, Inc., a
Delaware corporation (“Employer”), and David J. Stetson (“Employee”). Defined
terms used herein are set forth in Section ‎7.14.

 

WITNESSETH:

 

WHEREAS, Employer desires to employ Employee as Chief Executive Officer of
Employer and as an employee of its wholly-owned subsidiary, Contura Energy
Services, LLC, a Delaware limited liability company (“CES”), and Employee agrees
to be so employed on and after the Effective Date pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Employer and Employee agree as follows:

 

Article 1: EMPLOYMENT AND DUTIES:

 

1.1 Employer agrees to cause CES to employ Employee, and Employee agrees to be
employed hereunder, for a term (the “Term”) beginning as of the Effective Date
and continuing through the second (2nd) anniversary of the Effective Date,
pursuant to the terms and conditions of this Agreement. The Term shall remain in
effect until terminated in accordance with the provisions set forth herein, and
shall be automatically extended for successive 12-month periods unless either
party provides written notice to the other at least 90 days prior to the end of
the then current Term of such party’s election not to extend the Term.

 

1.2 Beginning as of the Effective Date, Employee shall be appointed by Employer
as Chief Executive Officer of Employer, shall be hired by CES as an employee of
CES, and shall be appointed to the Board of Directors of Employer (the “Board of
Directors”). Employee shall report to the Board of Directors. Employee shall
serve in the assigned positions or in such other executive capacities as may be
agreed to, from time to time, between Employee and Employer, the Board of
Directors, and/or the Employer Entities (as defined below). Employee agrees to
perform diligently and to the best of Employee’s abilities, and in a
trustworthy, businesslike and efficient manner, the duties and services
pertaining to such positions as reasonably determined by Employer, CES and the
Board of Directors, as well as such additional or different duties and services
appropriate to such positions which Employee from time to time may be reasonably
directed to perform by the Board of Directors, CES and/or Employer.

 

1.3 Employee shall at all times comply in all material respects with, and be
subject to, such policies and procedures as Employer and/or the Employer
Entities may establish from time to time, including, without limitation,
Employer’s Code of Business Ethics and any policy relating to sexual harassment
(each, an “Employer Policy”).

 

1.4 Except as expressly approved by the Board of Directors, Employee shall,
during the period of Employee’s employment hereunder, devote Employee’s full
business time,

 

 

 

energy, and best efforts to the business and affairs of Employer, CES and the
Employer Entities. Employee may not engage, directly or indirectly, in any other
business, investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interest of Employer, CES or any
of their subsidiaries or affiliates (each such subsidiary or affiliate, together
with CES, an “Employer Entity,” or collectively, the “Employer Entities”) or
requires any significant portion of Employee’s business time. The foregoing
notwithstanding, the parties recognize and agree that Employee may engage in
passive personal investments which do not conflict with the business and affairs
of Employer or any of the Employer Entities or interfere with Employee’s
performance of his duties hereunder. Employee may not serve on the board of
directors of any entity (other than an Employer Entity, related industry trade
association, public institution, government appointed public or quasi-public
body, or not-for-profit charitable organization so long as such activities do
not, individually or in the aggregate, interfere with Employee’s performance of
his duties hereunder) during the Term without prior approval by the Board of
Directors.

 

1.5 Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
Employer and the Employer Entities and to do no act which, directly or
indirectly, injures or would reasonably be expected to injure any such entity’s
business, interests, or reputation. It is agreed that any direct or indirect
interest in, connection with, or benefit from any outside activities,
particularly commercial activities, which interest would adversely affect
Employer, or any Employer Entity, involves a possible conflict of interest. In
keeping with Employee’s fiduciary duties to Employer and the Employer Entities,
Employee agrees that Employee shall not knowingly become involved in a conflict
of interest with Employer or any Employer Entity, or upon discovery thereof,
allow such a conflict to continue.

 

1.6 Nothing contained in this Agreement shall be construed to preclude the
transfer by Employer or CES of Employee’s employment to another Employer Entity
(“Subsequent Employer”) as of, or at any time after, the Effective Date and no
such transfer shall be deemed to be a termination of employment for purposes of
‎Article 3 hereof; provided, however, that, effective with such transfer, all
obligations of Employer and CES hereunder shall be assumed by and be binding
upon, and all rights of Employer and CES hereunder shall be assigned to, such
Subsequent Employer and the defined terms “Employer” and “CES” as used herein
and any other terms referring and/or relating to Employer or CES shall
thereafter be deemed amended to mean and refer to such Subsequent Employer.
Except as otherwise provided above, all of the terms and conditions of this
Agreement, including without limitation, Employee’s rights, compensation,
benefits and obligations, shall remain in all material respects and taken as a
whole, no less favorable to Employee following such transfer of employment.

 

Article 2: COMPENSATION AND BENEFITS:

 

2.1 Employee’s base salary during the Term shall be $1,000,000 per annum (“Base
Salary”) which shall be paid in accordance with Employer’s standard payroll
practice. Employee’s Base Salary shall be reviewed and approved annually by the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
and may be increased, in the Compensation Committee’s sole discretion, from time
to time. Such increased base salary shall become the minimum Base Salary under
this Agreement and may not be decreased

 

2

 

thereafter without the written consent of Employee unless otherwise permitted by
this Agreement.

 

2.2 For the 2019 calendar year, Employee shall be eligible to receive a cash
bonus in an amount equal to $450,000 or such higher amount as may be determined
by the Compensation Committee in its sole discretion (the “2019 Bonus”), subject
to Employee’s continued employment with Employer and the Employer Entities
through the end of the 2019 calendar year. If earned, the 2019 Bonus shall be
paid to Employee when annual bonuses for 2019 are paid to other senior
executives of Employer generally, but in no event later than March 15, 2020.

 

2.3 Commencing with the 2020 calendar year and for each calendar year thereafter
during the Term, Employee shall be eligible to receive an annual cash
performance bonus (an “Annual Bonus”), to the extent earned based on performance
against performance criteria established for each calendar year by the
Compensation Committee. Employee’s Annual Bonus opportunity for a calendar year
shall equal 125% of Employee’s Base Salary for that calendar year if target
levels of performance for that year are achieved (the “Target Bonus”), and shall
equal 200% of Employee’s Base Salary for that calendar year if maximum levels or
above of performance for that year are achieved. Employee’s Annual Bonus for a
calendar year shall be determined by the Compensation Committee after the end of
the applicable calendar year and shall be paid to Employee when annual bonuses
for that calendar year are paid to other senior executives of Employer
generally, but in no event later than March 15 of the calendar year following
the calendar year to which such Annual Bonus relates.

 

2.4 As promptly as practicable after the Effective Date, Employer shall grant
Employee an equity award under Employer’s 2018 Long-Term Incentive Plan (as
amended or restated from time to time, the “LTIP”) consisting of a number of
restricted stock units with respect to 32,700 shares of Employer’s common stock,
par value $0.01 (“Shares”) (the “Sign-On Grant”). The Sign-On Grant shall
service-vest in equal annual installments over a three-year period from the
Effective Date, and shall be subject to the terms and conditions of the LTIP and
Employer’s standard form of award agreement under the LTIP.

 

2.5 Commencing with the 2020 calendar year and for each calendar year thereafter
during the Term, Employee shall be eligible to receive under the LTIP an annual
award consisting of a number of restricted stock units with respect to a number
of Shares having a fair market value of $3,000,000 as of the grant date, subject
to the terms established from time to time by the Compensation Committee and the
terms and conditions of the LTIP and Employer’s standard form of award agreement
under the LTIP. For the 2020 calendar year, 35% of such award shall consist of
service-based restricted stock units and 65% of such award shall consist of
performance-based restricted stock units. For each subsequent calendar year
during the Term, the Compensation Committee shall determine the percentage of
the applicable award that consists of performance-based and service-based
restricted stock units.

 

2.6 Employee shall be entitled to four (4) weeks paid vacation in each calendar
year which may be used in accordance with Employer’s vacation policy as in
effect from time to time. Employee shall also be entitled to all paid holidays
given by Employer to its executive officers generally.

 

3

 

2.7 During the Term, Employer shall pay or reimburse Employee for all actual,
reasonable and customary expenses incurred by Employee in the course of his
employment; provided that such expenses are incurred and accounted for in
accordance with Employer’s applicable policies and procedures. In addition,
Employer shall reimburse Employee (i) in an amount of up to $10,000 per month
for an initial period of six months following the Effective Date for Employee’s
monthly automobile costs and housing costs in the Bristol, Tennessee
metropolitan area, subject to Employee’s submission to Employer of receipts or
other documentation detailing such expenses, (ii) for the cost of first class
commercial air travel between Bristol, Tennessee and Fort Walton Beach, Florida
for up to three round-trips per month for an initial period of six months
following the Effective Date, subject to Employee’s submission to Employer of
receipts or other documentation detailing such expenses, and (iii) in an amount
not to exceed $25,000, for reasonable, documented legal fees and expenses
(including, without limitation, attorneys’ fees) incurred by Employee in the
preparation, negotiation and execution of this Agreement.

 

2.8 While employed hereunder, Employee shall be eligible to participate in,
subject to, and on the same terms generally as other employees of Employer, all
general employee benefit plans and programs which are made available by Employer
to Employer’s similarly situated employees.

 

2.9 Notwithstanding anything to the contrary in this Agreement, it is
specifically understood and agreed that the Employer Entities shall not be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing any incentive, employee benefit or stock or stock option program
or plan.

 

2.10 Notwithstanding any other provisions in this Agreement to the contrary, any
incentive or other compensation paid to Employee pursuant to this Agreement or
any other plan, policy, program, or agreement or arrangement of or with Employer
that is subject to clawback or other similar recovery under applicable law,
government regulation or stock exchange listing requirement, as any of the same
may be in effect from time to time, will be subject to such clawback or other
recovery as may be required thereunder.

 

2.11 Any compensation, benefits, or other amounts payable under this Agreement
shall be subject to withholding for all federal, state, city, or other taxes as
may be required pursuant to any applicable law or governmental regulation or
ruling.

 

2.12 All references to Employer in this ‎Article 2 shall, as the context may
require, refer to CES for purposes of paying and providing to Employee any
applicable compensation and benefits under this ‎Article 2.

 

Article 3: TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION

 

3.1 Employee’s employment hereunder shall be terminated prior to the end of the
Term: (i) upon the death of Employee, (ii) upon Employee’s Permanent Disability
(as defined below), (iii) at any time by Employer upon written notice to
Employee, (iv) by Employee without Good Reason (as defined below) upon 90 days
prior written notice to Employer (which

 

4

 

notice period may be waived or shortened by Employer in its sole discretion
without such action constituting Good Reason) or (v) by Employee for Good Reason
upon written notice to Employer. Employee agrees and confirms that any
termination of Employee’s employment pursuant to this ‎Article 3 shall
constitute, with no further action required, Employee’s resignation from any
position that Employee holds on the Board of Directors and as an employee,
manager, agent or officer of, service provider to, or member of the board of
directors of, Employer and any Employer Entity, each such resignation to be
effective on the date of the termination of Employee’s employment hereunder.

 

3.2 If Employee’s employment is terminated by reason of any of the following
circumstances ‎(i), ‎(ii), or ‎(iii), Employee shall be entitled to receive only
the benefits set forth in Section ‎3.3 below:

 

(i) Termination by Employer for Employer Cause. Termination of Employee’s
employment for “Employer Cause” shall mean termination of Employee’s employment
by Employer for any of the following: (a) Employee’s gross negligence or willful
misconduct in the performance of the duties and services required of Employee
pursuant to this Agreement, (b) Employee’s conviction of, or plea of guilty or
nolo contendere to, (x) a felony or (y) a crime involving moral turpitude, (c)
Employee engaging in fraudulent or criminal activity, including misappropriation
or embezzlement (whether or not prosecuted), (d) Employee’s material violation
of any Employer Policy, (e) Employee’s breach of any provision of ‎Article 4 or
‎Article 5 of this Agreement, (f) Employee’s material breach of any other
provision of this Agreement, provided that Employee has received written notice
from Employer and been afforded a reasonable opportunity (not to exceed 30 days)
to cure such breach (if capable of being cured), (g) any continuing or repeated
failure or refusal by Employee to perform his material duties as requested by
the Board of Directors after Employee has been afforded a reasonable opportunity
(not to exceed 30 days) to cure such breach (if capable of being cured), or (h)
conduct by Employee which brings Employer and/or the Employer Entities into
public disgrace or disrepute in any material respect. Determination as to
whether or not Employer Cause exists for termination of Employee’s employment
will be made by the Board of Directors in its sole discretion.

 

(ii) Termination by Employee by Resignation Other Than for Good Reason.
Employee’s resignation, other than for Good Reason (as defined below), shall
mean termination of Employee’s employment by Employee’s resignation of
employment with Employer and any Employer Entity, but not including any
termination of employment by Employee for Good Reason as described in Section
‎3.4(i) or a Termination In Connection With A Change in Control (as defined
below) by Employee described in Section ‎3.6(i).

 

(iii) Election Not to Renew Term by Employee. Employee elects not to renew the
Term pursuant to Section ‎1.1 of this Agreement.

 

3.3 If Employee’s employment is terminated by reason of Section ‎3.2(i),
‎3.2(ii) or ‎3.2(iii), Employee shall be entitled to each of the following:

 

(i) Employee shall be entitled to: (a) any Base Salary earned, accrued or owing
to Employee through the effective date of termination of employment, (b)
reimbursement

 

5

 

in accordance with Section ‎2.7 for all reasonable and customary accrued but
unpaid expenses incurred by Employee prior to the effective date of termination
of employment and (c) accrued and vested amounts and benefits to which Employee
may be entitled under the employee benefit plans of any Employer Entity in
accordance with the terms thereof, if any (collectively, the “Accrued
Obligations”).

 

(ii) In the event that Employee’s employment is terminated by reason of Section
‎3.2(ii) or ‎3.2(iii), Employee shall be entitled to receive any individual
bonuses or individual incentive compensation earned and accrued but not yet
paid, but due and payable under Employer’s plans for years prior to the year of
Employee’s termination of employment.

 

(iii) Except for the Accrued Obligations and any payments described in Section
‎3.3‎(ii), it is specifically understood that all future compensation to which
Employee is entitled and all future benefits for which Employee is eligible,
shall cease and terminate as of the effective date of termination of employment.

 

3.4 If Employee’s employment is terminated by reason of ‎(i), ‎(ii), ‎(iii), or
‎(iv) below, and, in the case of ‎(i) and ‎(ii), other than a Termination In
Connection With A Change in Control, as otherwise provided in Section ‎3.7,
Employee shall be entitled to receive the benefits set forth in Section ‎3.5 or
Section ‎3.6, as applicable.

 

(i) Termination by Employee for Good Reason (Other Than A Termination In
Connection With A Change in Control). Termination of Employee’s employment by
Employee for “Good Reason” shall mean a termination of Employee’s employment by
Employee with Employer and any Employer Entity as a result of the occurrence,
without Employee’s written consent, of one of the following events: (a) a
material reduction in Employee’s (1) annual Base Salary or (2) Target Bonus
opportunity (unless such reduction in (1) and/or (2) relates to an
across-the-board reduction similarly affecting Employee and all or substantially
all other executives of Employer); (b) Employer makes or causes to be made a
material adverse change in Employee’s position, authority, duties or
responsibilities which results in a material diminution in Employee’s position,
authority, duties or responsibilities, including, without limitation, Employee
being required to report to any person other than the Board of Directors, except
in connection with a termination of Employee’s employment with any Employer
Entity for Permanent Disability, Employer Cause, death, or temporarily as a
result of Employee’s incapacity or other absence for an extended period; or (c)
a relocation of Employer’s principal place of business, or of Employee’s own
office as assigned to Employee by any Employer Entity, to a location that
increases Employee’s normal work commute by more than 50 miles. In order for
Employee to terminate for Good Reason, (a) the Board of Directors must be
notified by Employee in writing within 90 days of the event constituting Good
Reason, (b) the event must remain uncorrected by the applicable Employer Entity
for 30 days following such notice (the “Notice Period”), and (c) such
termination must occur within 60 days after the expiration of the Notice Period.

 

(ii) Employer Termination Without Employer Cause (Other Than A Termination In
Connection With A Change in Control). Termination of Employee’s employment by
Employer for any reason other than for Employer Cause, including, without
limitation, termination by Employer or resignation by Employee as a result of
Employer’s

 

6

 

election not to renew the Term pursuant to Section ‎1.1, but not including a
Termination In Connection With A Change in Control by Employer described in
Section ‎3.6(i).

 

(iii) Death. Termination due to the death of Employee.

 

(iv) Termination due to Employee’s Permanent Disability. Termination of
Employee’s employment for “Permanent Disability” shall mean a termination of
Employee’s employment due to Employee having a physical or mental incapacity to
perform his usual duties with such condition likely to remain continuously and
permanently as determined by Employer.

 

3.5 Subject to the provisions of Section ‎3.6(i), Section ‎3.8, and Section
‎3.9, if Employee’s employment is terminated by Employee under Section ‎3.4(i)
or by Employer under Section ‎3.4(ii), Employee shall be entitled to each of the
following:

 

(i) Employer shall pay to Employee an amount equal to the sum of: (a) two (2)
times Employee’s Base Salary in effect as of the effective date of termination
of employment plus (b) two (2) times Employee’s 2019 Bonus or Target Bonus, as
applicable, for the year in which the effective date of termination of
employment occurs. Except as otherwise provided herein, such compensation shall,
subject to the provisions of Section ‎7.2, be paid to Employee in equal
installments in accordance with Employer’s customary payroll practices
commencing with the first pay period following the effective date of termination
of employment and ending on the 24-month anniversary of the effective date of
such termination of employment, provided that Employer’s obligation to make any
further payments of such amount shall cease on the date Employee violates any of
the covenants set forth in ‎Article 4 or ‎Article 5 hereof.

 

(ii) For any equity-based awards that are outstanding as of the effective date
of termination of employment, any unvested tranche of such award will vest on a
pro rata basis based on the period of time that Employee was employed by
Employer or any of the Employer Entities during the applicable vesting period
for such tranche. For example, for a service-based award which vests in equal
annual tranches over a three-year period, if Employee’s effective date of
termination of employment under Section ‎3.4(i) or Section ‎3.4(ii) occurs 18
months into such award’s vesting cycle, then Employee would vest in 100% of the
first tranche of such award and vest in 50% of the second tranche of such award,
and Employee would forfeit 50% of the second tranche and 100% of the third
tranche of such award. For any pro-rated service-vested awards that are also
subject to performance-vesting conditions, the pro-rated portion of such award
as determined pursuant to the foregoing shall remain outstanding following such
termination of employment and shall be subject to the actual achievement of the
applicable performance goals as provided under the terms of the applicable award
agreement.  For example, for a performance-based award which vests following a
three-year performance period, if Employee’s effective date of termination of
employment under Section ‎3.4(i) or Section ‎3.4(ii) occurs 18 months into such
award’s vesting cycle, and if the performance conditions applicable to the award
are achieved at 120% of target goals at the end of the three-year performance
period, then Employee would be entitled to receive 60% of the total number of
Shares subject to such award that would have been payable had Employee remained
employed through the end of the three-year performance period.

 

7

 

(iii) Employee shall be entitled to receive the Accrued Obligations.

 

(iv) Employee shall be entitled to receive any individual bonuses or individual
incentive compensation earned and accrued but not yet paid, but due and payable
under Employer’s plans for years prior to the year of Employee’s termination of
employment.

 

(v) To the extent permitted by applicable law and the insurance and benefits
policies in which Employee is entitled to participate (collectively, “Benefit
Plans”), Employer or CES, as applicable, shall maintain Employee’s paid coverage
for health and dental insurance (through the payment or reimbursement of
Employee’s COBRA premiums) and life insurance benefits (through the
reimbursement of Employee’s premiums upon conversion to individual policy) for
the earliest to occur of: (a) Employee obtaining the age of 65, (b) the date
Employee is eligible to participate in another employer’s group health plan
(which Employee must provide prompt notice with respect thereto to Employer), or
(c) the expiration of the COBRA Continuation Period (as defined below). During
the applicable period of coverage described in the foregoing sentence, Employee
shall be entitled to benefits, on substantially the same basis as would have
otherwise been provided had Employee not been terminated and neither Employer
nor CES, as applicable, will have any obligation to pay any benefits to, or
premiums on behalf of, Employee after such period ends. The COBRA Continuation
Period for medical and dental insurance under this Section ‎3.5(v) shall be
deemed to run concurrent with the continuation period federally mandated by
COBRA (generally 18 months). For purposes of this Agreement, (a) “COBRA” means
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and (b)
“COBRA Continuation Period” shall mean the continuation period for medical and
dental insurance to be provided under the terms of this Agreement which shall
commence on the first day of the calendar month following the month in which the
date of termination falls and shall continue for an 18 month period. Employee
shall be entitled to reimbursement of life insurance premiums as provided in
this Section ‎3.5(v) to the extent such expense is actually incurred for the
applicable calendar year and reasonably substantiated. Any such reimbursement
shall be made no later than the end of the calendar year following the calendar
year in which such expense is incurred by Employee. The benefits under this
Section ‎3.5(v) shall be referred to as the “Continuation Benefits”.

 

3.6 If Employee’s employment is terminated by reason of Section ‎3.4(iii) or
‎(iv), Employee’s estate, in the case of death, or Employee (or his legal
guardian), in the case of Permanent Disability, shall be entitled to each of the
following:

 

(i) Employee shall be entitled to receive the Accrued Obligations.

 

(ii) Employee shall be entitled to receive the Continuation Benefits (other
than, in the case of Employee’s death, life insurance benefits).

 

(iii) Employee shall be entitled to receive any individual bonuses or individual
incentive compensation earned and accrued but not yet paid, but due and payable
under Employer’s plans for years prior to the year of Employee’s termination of
employment.

 

3.7 Involuntary Termination In Connection with a Change in Control. In the event
Employee’s employment is terminated at the request of an acquiror of Employer
during the

 

8

 

90-day period immediately preceding a Change in Control, or on or within the
one-year period immediately following a Change in Control (a “Termination In
Connection With A Change In Control”) by: (i) Employee for Good Reason or (ii)
Employer other than for Employer Cause, Employee shall be entitled to receive
the benefits set forth in Section ‎3.8. For purposes of this Agreement, “Change
in Control” shall mean the occurrence of any of the following after the date of
this Agreement: (a) any merger, consolidation or business combination in which
the stockholders of Employer immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity, (b) the sale of all or substantially
all of Employer’s assets in a single transaction or a series of related
transactions to a person entity that is not an Affiliate of Employer, (c) the
acquisition of beneficial ownership or control of (including, without
limitation, power to vote) a majority of the outstanding common stock of
Employer by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) other than
(1) any employee plan established by Employer or any subsidiary, (2) Employer or
any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities or (4) an entity owned, directly or
indirectly, by stockholders of Employer in substantially the same proportions as
their ownership of Employer, or (d) a contested election of directors, as a
result of which or in connection with which the persons who were directors of
Employer before such election or their nominees cease to constitute a majority
of the Board of Directors.

 

3.8 Subject to the provisions of Section ‎3.9, if Employee’s employment is
terminated pursuant to Section ‎3.7, Employee shall be entitled to each of the
following:

 

(i) Employer shall pay to Employee an amount equal to the sum of (a) two and
one-half (2.5) times Employee’s Base Salary in effect as of the effective date
of termination, plus (b) two and one-half (2.5) times Employee’s 2019 Bonus or
Target Bonus, as applicable, for the year in which the effective date of the
termination occurs. Except as otherwise provided herein, and subject to Section
‎7.2, such compensation shall be paid to Employee in equal installments in
accordance with Employer’s customary payroll practices commencing with the first
pay period following the effective date of termination of employment and ending
on the 30-month anniversary of the effective date of such termination of
employment, provided that Employer’s obligation to make any further payments of
such amount shall cease on the date Employee violates any of the covenants set
forth in ‎Article 4 or ‎Article 5 hereof.

 

(ii) Employee shall be entitled to receive accelerated service vesting of any
equity-based awards that are outstanding as of the effective date of termination
of employment. For any service-vested awards that are subject to
performance-vesting conditions, such awards shall remain outstanding subject to
the achievement of the applicable performance goals as provided under the terms
of the applicable award agreement.

 

(iii) Employee shall be entitled to receive any individual bonuses or individual
incentive compensation earned and accrued but not yet paid, but due and payable
under Employer’s plans for years prior to the year of Employee’s termination of
employment.

 

(iv) Employee shall be entitled to a pro rata share of any individual annual
cash incentive bonuses or individual annual cash incentive compensation, based
on the target

 

9

 

levels set for such bonuses, under Employer’s and/or the Employer Entities’
plans for the year of Employee’s termination of employment based on the portion
of such year that Employee was employed hereunder. Payment shall be made on that
date that such bonus would have otherwise been paid in accordance with the terms
of the applicable plan.

 

(v) Employee shall be entitled to receive the Accrued Obligations.

 

(vi) Employee shall be entitled to receive the Continuation Benefits.

 

3.9 The severance benefits paid and provided to Employee pursuant to Section
‎3.3, Section ‎3.5 and/or Section ‎3.8 shall be in consideration of Employee’s
continuing obligations hereunder after such termination of employment,
including, without limitation, Employee’s obligations under ‎Article 4 and
‎Article 5. Further, as a condition to the receipt of any such severance
benefits, other than the Accrued Obligations, Employer shall require Employee to
first execute a release, in substantially the form attached hereto as Annex A,
releasing Employer and all other Employer Entities, and their respective
officers, directors, employees, and agents, from any and all claims and from any
and all causes of action of any kind or character, including, but not limited
to, all claims and causes of action arising out of Employee’s employment with
Employer and any other Employer Entities or the termination of such employment.
The release must be executed by Employee by no later than the 55th day following
Employee’s termination of employment; provided that if the 55 day period begins
in one taxable year and ends in the following taxable year, such payments shall
not commence until such following taxable year. If Employee fails or otherwise
refuses to execute a release within the time specified herein, or revokes the
release, Employee will not be entitled to any such severance benefits and
Employer shall have no further obligations with respect to the payment of the
severance benefits, other than the Accrued Obligations. The performance of
Employer’s obligations under Section ‎3.3, Section ‎3.5 and/or Section ‎3.8 and
the receipt of the severance benefit provided thereunder by Employee shall
constitute full settlement of all such claims and causes of action. Employee
shall not be under any duty or obligation to seek or accept other employment
following a termination of employment pursuant to which a severance benefit
payment or benefit under Section ‎3.3, Section ‎3.5 and/or Section ‎3.8 is owing
and the amounts and benefits due Employee pursuant to Section ‎3.3, Section ‎3.5
and/or Section ‎3.8 shall not be reduced or suspended, except as otherwise
provided, if Employee accepts subsequent employment or earns any amounts as a
self-employed individual, provided, however that in the event Employee breaches
any of Employee’s obligations under ‎Article 4 or ‎Article 5 of this Agreement,
then, in addition to Employer’s right to specific performance pursuant to
Section ‎5.5 or any other rights that Employer or each Employer Entity may have
under this Agreement or otherwise, Employer and each Employer Entity shall have
the right to terminate payment of any amounts or benefits to which Employee
would otherwise be entitled pursuant to this ‎Article 3. Employee’s rights under
Section ‎3.3, Section ‎3.5 and/or Section ‎3.8 are Employee’s sole and exclusive
rights against Employer, or any Employer Entity, and Employer’s sole and
exclusive liability to Employee under this Agreement, whether such claim is
based in contract, tort or otherwise, for the termination of his employment
relationship hereunder. Employee agrees that all disputes relating to Employee’s
employment or termination of employment shall be resolved through the dispute
resolution provisions provided in Section ‎7.7 hereof; provided, however, that
decisions as to whether there is “Employer Cause” for termination of the
employment relationship with Employee and whether and as of what date Employee
has become Permanently

 

10

 

Disabled shall be limited to whether such decision was reached in good faith.
Nothing contained in this ‎Article 3 shall be construed to be a waiver by
Employee of any benefits accrued for or due to Employee under any employee
benefit plan (as such term is defined in the Employee Retirement Income Security
Act of 1974, as amended) maintained by Employer or CES, except that Employee
shall not be entitled to any severance benefits pursuant to any severance plan
or program of Employer and/or the Employer Entities except as outlined in this
Agreement.

 

3.10 For the avoidance of doubt, Employee shall not be a participant in
Employer’s Key Employee Separation Plan, and Employee shall not be entitled to
any severance or similar benefits in connection with a termination of his
employment except as set forth in this Agreement.

 

3.11 Termination of the employment relationship does not terminate those
obligations imposed by this Agreement, which are continuing obligations,
including, without limitation, Employee’s obligations under ‎Article 4 and
‎Article 5.

 

3.12 The payment of any monies to Employee under this Agreement after the date
of termination of employment does not constitute an offer or a continuation of
employment of Employee. In no event shall Employee represent or hold himself out
to be an employee of Employer or any Employer Entity after the effective date of
termination of employment. Except where any Employer Entity is lawfully required
to withhold any federal, state, or local taxes, Employee shall be responsible
for any and all federal, state, or local taxes that arise out of any payments to
Employee hereunder.

 

3.13 During any period during which any monies are being paid to Employee under
this Agreement after the effective date of termination of employment, Employee
shall provide to Employer and any Employer Entity reasonable levels of
assistance in answering questions concerning the business of Employer and any
Employer Entity, transition of responsibility, or litigation. Employer shall
reimburse Employee for all out of pocket expenses of Employee reasonably
incurred in connection with such assistance in accordance with Employer’s
expense reimbursement policy. Any such assistance after the effective date of
termination of employment shall be scheduled so as not to unreasonably interfere
or conflict with the obligations which Employee may owe to any subsequent
employer.

 

3.14 All references to Employer in this ‎Article 3 shall, as the context may
require, refer to CES for purposes of paying and providing to Employee any
applicable compensation and benefits under this ‎Article 2.

 

Article 4: OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL
INFORMATION:

 

4.1 All information, ideas, concepts, innovations, developments, methods,
processes, designs, analyses, drawings, reports, discoveries and inventions and
all improvements to any of the foregoing, whether or not patentable or reduced
to practice, which are conceived, made, developed or acquired by Employee in
whole or in part, individually or in conjunction with others, during Employee’s
employment by Employer or any of the Employer Entities, both before and after
the date hereof (whether during business hours or otherwise and whether on

 

11

 

Employer’s premises or otherwise) which relate to the business, products or
services of Employer or the Employer Entities (including, without limitation,
all such information relating to corporate opportunities, research, financial
and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within the customer’s organizations
or within the organization of acquisition prospects, or marketing and
merchandising techniques, prospective names, marks, and any copyrightable work,
trademark, trade secret or other intellectual property rights (whether or not
composing confidential information, and all writings or materials of any type
embodying any of such items) (collectively, “Work Product”), shall be the sole
and exclusive property of Employer or any Employer Entity, as the case may be,
and shall be treated as “work made for hire” to the fullest extent permissible
under applicable law, including the U.S. Copyright Act. If, for any reason, any
Work Product shall not legally be a “work made for hire” and/or ownership of any
Work Product does not automatically accrue to Employer or another Employer
Entity, as applicable, then Employee hereby irrevocably assigns and agrees to
assign any and all of Employee’s right, title and interest thereto, whether or
not now or hereafter known, existing, contemplated, recognized or developed, to
Employer, and Employer shall have the right to use the same in perpetuity
throughout the universe in any manner determined by Employer without any further
payment to Employee whatsoever. To the extent Employee has any right, title or
interest in any Work Product that cannot be assigned in the manner described
above, Employee hereby unconditionally and irrevocably exclusively licenses such
Work Product to Employer. Without limiting the foregoing, it is recognized that
Employee is an experienced executive in the business of Employer and the
Employer Entities, and through several decades of work in such business prior to
his employment by Employer has acquired and retains knowledge, contacts, and
information which are not covered by this ‎Article 4.

 

4.2 Employee shall promptly and fully disclose all Work Product to Employer and
shall cooperate and perform all actions reasonably requested by Employer
(whether during or after the Term) to establish, confirm and protect Employer’s
and/or the Employer Entities’ right, title and interest in such Work Product.
Without limiting the generality of the foregoing, Employee agrees to assist
Employer, at Employer’s expense, to secure Employer’s and the Employer Entities’
rights in the Work Product in any and all countries, including the execution by
Employee of all applications and all other instruments and documents which
Employer and/or the Employer Entities shall deem necessary in order to apply for
and obtain rights in such Work Product. If Employer is unable because of
Employee’s mental or physical incapacity or for any other reason (including
Employee’s refusal to do so after request therefor is made by Employer) to
secure Employee’s signature to apply for or to pursue any application for any
registrations covering Work Product belonging to Employer and/or the Employer
Entities pursuant to Section ‎4.1 above, then Employee by this Agreement
irrevocably designates and appoints Employer and its duly authorized officers
and agents as Employee’s agent and attorney-in-fact to act for and in Employee’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of registrations
thereon with the same legal force and effect as if executed by Employee.
Employee’s obligations to assist Employer and/or the Employer Entities with
respect to Work Product as set forth herein shall continue beyond the
termination of Employee’s employment by Employer or any Employer Entities.
Employee agrees not to apply for or pursue any application for any registrations
covering any Work Product other than pursuant to this Section ‎4.2.

 

12

 

4.3 Employee acknowledges that the businesses of Employer and the Employer
Entities are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which Employer and/or the
Employer Entities use in their business to obtain a competitive advantage over
their competitors. Employee further acknowledges that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to Employer and the Employer
Entities in maintaining their competitive position. Employee acknowledges that
by reason of Employee’s duties to, and association with, Employer and the
Employer Entities, Employee has had and will have access to, and has and will
become informed of, confidential business information which is a competitive
asset of Employer and the Employer Entities. Employee hereby agrees that
Employee will not, at any time during or after his employment by any Employer
Entity, make any unauthorized disclosure of any confidential business
information or trade secrets of Employer or the Employer Entities, or make any
use thereof, except in the carrying out of his employment responsibilities
hereunder. Employee shall take all necessary and appropriate steps to safeguard
confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which Employee’s legal rights and obligations as an employee or
under this Agreement are at issue; provided, however, that Employee shall, to
the extent practicable and lawful in any such events, give prior notice to
Employer of his intent to disclose any such confidential business information in
such context so as to allow Employer or an Employer Entity an opportunity (which
Employee will not oppose) to obtain such protective orders or similar relief
with respect thereto as may be deemed appropriate.

 

4.4 Notwithstanding the foregoing, Employee has the right under federal law to
certain protections for cooperating with or reporting legal violations to the
Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations. As such, nothing in this Agreement or otherwise
prohibits or limits Employee from disclosing this Agreement to, or from
cooperating with or reporting violations to or initiating communications with,
the SEC or any other such governmental entity or self-regulatory organization,
and Employee may do so without notifying Employer. Neither Employer nor any
Employer Entity may retaliate against Employee for any of these activities, and
nothing in this Agreement or otherwise requires Employee to waive any monetary
award or other payment that Employee might become entitled to from the SEC or
any other governmental entity or self-regulatory organization. Moreover, nothing
in this Agreement or otherwise prohibits Employee from notifying Employer that
Employee is going to make a report or disclosure to law enforcement.
Notwithstanding anything in this Agreement to the contrary, pursuant to the
Defend Trade Secrets Act of 2016, Employee and Employer acknowledge and agree
that Employee shall not have criminal or civil liability under any federal or
state trade secret law for the disclosure of any trade secret that (i) is made
(1) in confidence to

 

13

 

a federal, state, or local government official, either directly or indirectly,
or to an attorney and (2) solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition and without limiting the preceding sentence, Employee and Employer
further acknowledge and agree that if Employee files a lawsuit for retaliation
by Employer or any Employer Entity for reporting a suspected violation of law,
Employee may disclose the trade secret to his attorney and may use the trade
secret information in the court proceeding, if Employee (x) files any document
containing the trade secret under seal and (y) does not disclose the trade
secret, except pursuant to court order.

 

4.5 All written materials, records, and other documents made by, or coming into
the possession of, Employee during the period of Employee’s employment by
Employer or any Employer Entity which contain or disclose confidential business
information or trade secrets of Employer or the Employer Entities, or which
relate to Employee’s Work Product described in Section ‎4.1 above, shall be and
remain the property of Employer, or the Employer Entities, as the case may be.
Upon termination of Employee’s employment for any reason or upon the request of
Employer, Employee shall promptly deliver the same, and all copies thereof, to
Employer.

 

Article 5: COVENANT NOT TO COMPETE:

 

5.1 In consideration of the compensation to be paid to Employee under this
Agreement, Employee acknowledges that in the course of Employee’s employment, he
has and will become familiar with Employer’s and the Employer Entities’ trade
secrets, business plans and business strategies and with other confidential
business information concerning Employer and the Employer Entities and that
Employee’s services have been and shall be of special, unique and extraordinary
value to Employer and the Employer Entities. Employee also acknowledges that in
the course of his employment he had and will have access to Employer’s and the
Employer Entities’ relationships and goodwill with their customers,
distributors, suppliers and employees. In light of Employee’s value to, and
knowledge of, Employer, the Employer Entities, and the Business (as defined
below) and Employee’s compensation pursuant to this Agreement, Employee agrees
that, during the Term and for a period of two years following a termination of
Employee’s employment for any reason (the “Non-Compete Period”), he will not, in
association with or as an officer, principal, manager, member, advisor, agent,
partner, director, material stockholder, employee or consultant of any
corporation (or sub-unit, in the case of a diversified business) or other
enterprise, entity or association, work on the acquisition or development of, or
engage in any line of business, property or project which is, directly or
indirectly, competitive with any business that Employer or any Employer Entity
engages in during the Term, including but not limited to, the mining,
processing, transportation, distribution, trading and sale of synfuel, coal and
coal byproducts (collectively, the “Business”). Such restriction shall cover
Employee’s activities anywhere in the states in the United States in which
Employer or any Employer Entity conducts operations during the Term or
jurisdictions outside the United States in which Employer or any Employer Entity
conducts operations during the Term.

 

5.2 During the Non-Compete Period, Employee will not (i) solicit or induce (or
attempt to induce) any person who is or was employed by Employer or any of the
Employer Entities at any time during such term or period or the six-month period
prior to such solicitation

 

14

 

or inducement to (A) interfere with the activities or businesses of Employer or
any Employer Entity or (B) discontinue his or her employment with Employer or
any of the Employer Entities, or (ii) hire directly or through another entity
any person who is or was employed by Employer or any of the Employer Entities at
any time during the six-month period prior to the date such person is to be so
hired.

 

5.3 During the Non-Compete Period, Employee will not, directly or indirectly,
influence or attempt to influence any customers, distributors or suppliers of
Employer or any of the Employer Entities to divert their business to any
competitor of Employer or any Employer Entity or in any way interfere with the
relationship between any such customer, distributor or supplier and Employer
and/or any Employer Entity (including, without limitation, making any negative
statements or communications about Employer or any Employer Entity). During the
Non-Compete Period, Employee will not, directly or indirectly, acquire or
attempt to acquire any business in any state in the United States or
jurisdictions outside the United States in which Employer or any Employer Entity
conducts operations during the Term, if during the Term, Employer or any
Employer Entity has made an acquisition proposal relating to the possible
acquisition of such business (such business, an “Acquisition Target”), or take
any action to induce or attempt to induce any Acquisition Target to consummate
any acquisition, investment or other similar transaction with any person or
entity other than Employer or any Employer Entity.

 

5.4 Employee understands that the provisions of Sections ‎5.1, ‎5.2 and ‎5.3
hereof may limit his ability to earn a livelihood in a business in which he is
involved, but as a member of the management group of Employer and the Employer
Entities he nevertheless agrees and hereby acknowledges that: (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of Employer and any of the Employer
Entities; (ii) such provisions contain reasonable limitations as to time, scope
of activity, and geographical area to be restrained; and (iii) the consideration
provided hereunder, including without limitation, any amounts or benefits
provided under ‎Article 3 hereof, is sufficient to compensate Employee for the
restrictions contained in Sections ‎5.1, ‎5.2 and ‎5.3 hereof. In consideration
of the foregoing and in light of Employee’s education, skills and abilities,
Employee agrees that he will not assert that, and it should not be considered
that, any provisions of Sections ‎5.1, ‎5.2 or ‎5.3 otherwise are void, voidable
or unenforceable or should be voided or held unenforceable.

 

5.5 If, at the time of enforcement of ‎Article 4 or ‎Article 5 of this
Agreement, a court shall hold that the duration, scope, or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area and that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.
Employee acknowledges that he is a member of Employer’s and the Employer
Entities’ management group with access to Employer’s and the Employer Entities’
confidential business information and his services are unique to Employer and
the Employer Entities. Employee therefore agrees that the remedy at law for any
breach by him of any of the covenants and agreements set forth in ‎Article 4 and
‎Article 5 will be inadequate and that in the event of any such breach, Employer
and the Employer Entities may, in addition to the other remedies which may be
available to them at law, apply to any court of competent jurisdiction to obtain
specific performance and/or injunctive

 

15

 

relief prohibiting Employee (together with all those persons associated with
him) from the breach of such covenants and agreements and to enforce, or prevent
any violations of, the provisions of this Agreement. In addition, in the event
of a breach or violation by Employee of this ‎Article 5, the Non-Compete Period
set forth in this ‎Article 5 shall be tolled until such breach or violation has
been cured.

 

5.6 Each of the covenants of this ‎Article 5 are given by Employee as part of
the consideration for this Agreement and as an inducement to Employer to enter
into this Agreement and accept the obligations hereunder.

 

5.7 If Employee materially breaches any obligation under ‎Article 4 or ‎Article
5 hereof, Employer shall provide written notice of such breach to Employee and
(i) Employee shall pay to Employer, in cash, an amount equal to any and all
payments paid to or on behalf of Employee under ‎Article 3 of this Agreement and
(ii) any equity or equity-based awards that are unvested as of the date of such
breach or were entitled to accelerated vesting under Section 3.5(ii) or ‎3.8(ii)
shall be immediately forfeited in their entirety. Employee agrees that failure
to make such timely payment to Employer constitutes an independent and material
breach of this Agreement by Employee, for which Employer may seek recovery of
the unpaid amount as liquidated damages, in addition to all other rights and
remedies Employer may have resulting from Employee’s breach of the obligations
set forth in ‎Article 4 and/or ‎Article 5 hereof. Employee agrees that timely
payment to Employer as set forth herein is reasonable and necessary because the
damages that will result from a breach of ‎Article 4 and/or ‎Article 5 hereof
cannot readily be ascertained. Further, Employee agrees that timely payment to
Employer as set forth herein is not a penalty, and it does not preclude Employer
from seeking all other remedies that may be available to Employer, including,
without limitation, those set forth in this ‎Article 5.

 

Article 6: CODE SECTION 280G:

 

6.1 The provisions of this ‎Article 6 shall apply notwithstanding anything in
this Agreement to the contrary. In the event that it shall be determined that
any payment, benefit or distribution by Employer or any Employer Entity to, or
for the benefit of, Employee (a “Payment”), whether such Payment is paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, Employer and the Employer Entities will apply a
limitation on the Payment amount as specified in Section ‎6.2 unless it is
determined that the “Net After Tax Benefits” to Employee would be greater if the
limitations of Section ‎6.2 were not imposed. For purposes of this ‎Article 6,
“Net After Tax Benefits” shall mean the present value of the Payments net of all
taxes imposed on Employee with respect thereto, including but not limited to
excise taxes imposed under Section 4999 of the Code, determined by applying the
highest marginal income tax rate applicable to Employee for such year.

 

6.2 To the extent required by Section ‎6.1 above, the aggregate present value of
all Payments (“Parachute Payments”) shall be reduced (but not below zero) to the
Reduced Amount. The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Parachute Payments without
causing any Payment to be subject to the limitation of deduction under Section
280G of the Code. For purposes of this ‎Article 6, “present

 

16

 

value” shall be determined in accordance with Section 280G(d)(4) of the Code.
The total reduction to Parachute Payments required under this ‎Article 6
necessary to achieve the Reduced Amount shall be made against Parachute Payments
that are exempt from Section 409A of the Code.

 

6.3 Except as set forth in the next sentence, all determinations to be made
under this ‎Article 6 shall be made by a nationally recognized independent
public accounting firm used by Employer immediately prior to such change in
control (the “Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to Employer and Employee within
ten (10) days of Employee’s termination date. Any determinations by the
Accounting Firm shall be binding upon Employer and Employee.

 

6.4 All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this ‎Article 6 shall be borne solely by Employer.

 

Article 7: MISCELLANEOUS:

 

7.1 For purposes of this Agreement, the terms “affiliate” or “affiliates” mean
means any entity that, directly or indirectly through one or more
intermediaries’ controls, is controlled by or is under common control with,
Employer.

 

7.2 Section 409A.

 

(i) The provisions of this Agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A of the Code, the
regulations issued thereunder or any exception thereto (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).

 

(ii) For purposes of Section 409A, each payment hereunder, including each
severance installment payment, shall be treated as a “separate payment” within
the meaning of Section 409A. For purposes of this Agreement, each payment is
intended to be excepted from Section 409A to the maximum extent provided under
Section 409A. Employee shall have no right to designate the date of any payment
hereunder. Notwithstanding anything to the contrary herein, to the extent
required by Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A. Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A, (x) the amount of expenses eligible for reimbursement or in-kind benefits
provided to Employee during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Employee in
any other calendar year, (y) the reimbursements for expenses for which Employee
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (z) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

 

17

 

(iii) With respect to payments subject to Section 409A (and not excepted
therefrom), if any, it is intended that each payment is paid on permissible
distribution event and at a specified time consistent with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A (and not excepted therefrom)
and payable on account of a “separation from service” within the meaning of
Section 409A, such payment shall be delayed for a period of six months after the
date of such separation from service (or, if earlier, the death of Employee) if
Employee is a “specified employee” (as defined in Section 409A and determined in
accordance with the procedures established by Employer). Any payment that would
otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six-month period in the month following the
month containing the 6-month anniversary of the date of separation from service.

 

(iv) Notwithstanding any provision of this Agreement to the contrary, Employee
acknowledges and agrees that neither Employer nor any of the Employer Entities
shall be liable for, and nothing provided or contained in this Agreement will be
construed to obligate or cause Employer or any of the Employer Entities to be
liable for, any tax, interest or penalties imposed on Employee related to or
arising with respect to any violation of Section 409A.

 

7.3 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee or Employer, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Employer:

 

Contura Energy, Inc.
300 Martin Luther King Jr., Blvd.
Suite 500
PO Box 848
Bristol, TN 37620
Attn: Chief Legal Officer

 

If to Employee: To his last known personal residence

 

7.4 This Agreement shall be governed by and construed and enforced, in all
respects, in accordance with the law of the State of Delaware, without regard to
principles of conflicts of law.

 

7.5 No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

 

18

 

7.6 It is a desire and intent of the parties that the term, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

 

7.7 It is the mutual intention of the parties to have any dispute concerning
this Agreement resolved out of court. Accordingly, the parties agree that any
such dispute shall, as the sole and exclusive remedy, be submitted for
resolution, then pursuant to binding arbitration to be held in Bristol,
Tennessee, in accordance with the employment arbitration rules (except as
modified below) of the American Arbitration Association and with the Expedited
Procedures thereof (collectively, the “Rules”); provided, however, that
Employer, on its own behalf and on behalf of any of the Employer Entities, and
the Employers Entities shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any breach or the
continuation of any breach of the provisions of Articles ‎4 and ‎5 and Employee
hereby consents that such restraining order or injunction may be granted without
the necessity of Employer or any Employer Entity posting any bond. Each of the
parties hereto agrees that such arbitration shall be conducted by a single
arbitrator selected in accordance with the Rules; provided that such arbitrator
shall be experienced in deciding cases concerning the matter which is the
subject of the dispute. Each of the parties agrees that in any such arbitration
that pre-arbitration discovery shall be limited to the greatest extent provided
by the Rules, that the award shall be made in writing no more than 30 days
following the end of the proceeding, that the arbitration shall not be conducted
as a class action, that the arbitration award shall not include factual findings
or conclusions of law. Any award rendered by the arbitrator shall be final and
binding and judgment may be entered on it in any court of competent
jurisdiction. Each of the parties hereto agrees to treat as confidential the
results of any arbitration (including, without limitation, any findings of fact
and/or law made by the arbitrator) and not to disclose such results to any
unauthorized person.

 

7.8 This Agreement shall be binding upon and inure to the benefit of Employer,
the Employer Entities, their respective successors in interest, and any other
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business assets of Employer and the Employer Entities
by any means, whether indirectly or directly, and whether by purchase, merger,
consolidation, or otherwise. Employee’s rights and obligations under this
Agreement are personal and such rights, benefits, and obligations of Employee
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
Employer, other than in the case of Employee’s death.

 

7.9 This Agreement replaces and merges any previous agreements and discussions
pertaining to the subject matter covered herein (other than the letter agreement
dated June 28, 2018 between Employee and ANR, Inc., a Delaware corporation (the
“Section 4999 Agreement”)) and constitutes the entire agreement of the parties
(or any Employer Entity) with

 

19

 

regard to the matters set forth herein. Each party to this Agreement
acknowledges that no representation, inducement, promise, or agreement, oral or
written, has been made by either party with respect to the matters set forth
herein which is not embodied herein, and that no agreement, statement, or
promise relating to the employment of Employee by Employer or any Employer
Entity that is not contained in this Agreement shall be valid or binding. This
Agreement may not be amended orally, but only by an instrument in writing signed
by each of the parties to this Agreement; provided, however, Employer may,
solely to the extent necessary to comply with Section 409A of the Code, modify
the terms of this Agreement if it is determined that such terms would subject
any payments or benefits hereunder to the additional tax and/or interest
assessed under Section 409A of the Code.

 

7.10 Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under Articles ‎3, ‎4, ‎5, ‎6, and
this Article ‎7 will survive any termination or expiration of this Agreement or
the termination of Employee’s employment for any reason whatsoever.

 

7.11 The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

7.12 Employee hereby represents to Employer that the execution and delivery of
this Agreement by Employee and Employer and the performance by Employee of
Employee duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Employee is a party or otherwise bound.

 

7.13 This Agreement may be executed in one or more counterparts, each of which
shall deemed to be in an original but all of which together will constitute one
and the same instrument.

 

7.14 For purposes of this Agreement,

 

“2019 Bonus” shall have the meaning set forth in Section ‎2.2.

 

“Accounting Firm” shall have the meaning set forth in Section ‎6.3.

 

“Accrued Obligations” shall have the meaning set forth in Section ‎3.3(i).

 

“Acquisition Target” shall have the meaning set forth in Section ‎5.3.

 

“Affiliate” shall have the meaning set forth in Section ‎7.1.

 

“Annual Bonus” shall have the meaning set forth in Section ‎2.3.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Base Salary” shall have the meaning set forth in Section ‎2.1.

 

20

 

“Benefit Plans” shall have the meaning set forth in Section ‎3.5(v).

 

“Board of Directors” shall have the meaning set forth in Section ‎1.2.

 

“Business” shall have the meaning set forth in Section ‎5.1.

 

“CES” shall have the meaning set forth in Section ‎1.2.

 

“Change In Control” shall have the meaning set forth in Section ‎3.7.

 

“COBRA” shall have the meaning set forth in Section ‎3.5(v).

 

“COBRA Contribution Period” shall have the meaning set forth in Section ‎3.5(v).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Compensation Committee” shall have the meaning set forth in Section ‎2.1.

 

“Continuation Benefits” shall have the meaning set forth in Section ‎3.5(v).

 

“Effective Date” shall have the meaning set forth in the first paragraph hereof.

 

“Employee” shall have the meaning set forth in the first paragraph hereof.

 

“Employer” shall have the meaning set forth in the first paragraph hereof.

 

“Employer Cause” shall have the meaning set forth in Section ‎3.2(i).

 

“Employer Entity” shall have the meaning set forth in Section ‎1.4.

 

“Employer Policy” shall have the meaning set forth in Section ‎1.3.

 

“Good Reason” shall have the meaning set forth in Section ‎3.4(i).

 

“LTIP” shall have the meaning set forth in Section ‎2.4.

 

“Net After Tax Benefits” shall have the meanings set forth in Section ‎6.1.

 

“Non-Compete Period” shall have the meaning set forth in Section ‎5.1.

 

“Notice Period” shall have the meaning set forth in Section ‎3.4(i).

 

“Parachute Payments” shall have the meaning set forth in Section ‎6.2.

 

“Payment” shall have the meaning set forth in Section ‎6.1.

 

“Permanent Disability” shall have the meaning set forth in Section ‎3.4(iv).

 

“Rules” shall have the meaning set forth in Section ‎7.7.

 

21

 

“SEC” shall have the meaning set forth in Section ‎4.4.

 

“Section 4999 Agreement” shall have the meaning set forth in Section ‎7.9.

 

“Separation from Service” shall have the meaning set forth in Section ‎7.2(iii).

 

“Separate Payment” shall have the meaning set forth in Section ‎7.2(ii).

 

“Shares” shall have the meaning set forth in Section ‎2.4.

 

“Sign-On Grant” shall have the meaning set forth in Section ‎2.4.

 

“Specified Employee” shall have the meaning set forth in Section ‎7.2(iii).

 

“Subsequent Employer” shall have the meaning set forth in Section ‎1.6.

 

“Target Bonus” shall have the meaning set forth in Section ‎2.3.

 

“Term” shall have the meaning set forth in Section ‎1.1.

 

“Termination In Connection With A Change In Control” shall have the meaning set
forth in Section ‎3.6(i).

 

“Work Product” shall have the meaning set forth in Section ‎4.1.

 

“Date of Termination” shall have the meaning set forth in the Preamble of
Annex A.

 

“EEOC” shall have the meaning set forth in Section 1(c) of Annex A.

 

“Employment Agreement” shall have the meaning set forth in the Preamble of Annex
A.

 

“Executive” shall have the meaning set forth in the Preamble of Annex A.

 

“Releasees” shall have the meaning set forth in Section 1(a) of Annex A.

 

[Signature Page Follows]

 

22

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective as of the Effective Date.

 

 

EMPLOYER

 

CONTURA ENERGY, INC.



                    By: /s/ Mark M. Manno        Name: Mark M. Manno       
Title: EVP, Chief Administrative and Legal Officer & Secretary   

 

 

  

EMPLOYEE           /s/ David J. Stetson     David J. Stetson  

23

 

ANNEX A

 

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this _____ day of ___________, _____, by and between Contura Energy,
Inc., a Delaware corporation (the “Company”), and David J. Stetson
(“Executive”). Defined terms used but not defined herein shall have the meaning
set forth in that certain Employment Agreement dated as of July 29, 2019 between
Executive and the Company (as amended from time to time, the “Employment
Agreement”).

 

WHEREAS, the Company advises Executive to consult with Executive’s own legal
counsel before signing this Agreement; and

 

WHEREAS, Executive formerly was employed by the Company as ____________ and by
its wholly-owned subsidiary, Contura Energy Services, LLC, a Delaware limited
liability company (“CES”), as an employee of CES; and

 

WHEREAS, the Company employed Executive pursuant to the terms and conditions set
forth in the Employment Agreement, which provides for certain payments and
benefits in the event that Executive’s employment is terminated under certain
circumstances; and

 

WHEREAS, an express condition of Executive’s entitlement to the payments and
benefits under the Employment Agreement is the execution of a general release in
the form set forth below; and

 

WHEREAS, Executive’s employment has been terminated effective _____________
____, ____ (“Date of Termination”).

 

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

 

1. (a) To the fullest extent permitted by law, Executive, for and in
consideration of the commitments of the Company as set forth in paragraph ‎5 of
this Agreement, and intending to be legally bound, does hereby REMISE, RELEASE
AND FOREVER DISCHARGE the Company and the Employer Entities (as defined in the
Employment Agreement), and their affiliates, predecessors, subsidiaries and
parents, and their present or former officers, directors, shareholders,
employees, and agents, and its and their respective successors, assigns, heirs,
executors, and administrators and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of the Company or any Employer Entity (collectively,
“Releasees”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which Executive ever had, now has, or hereafter
may have, whether known or unknown, or which Executive’s heirs, executors, or
administrators may have, by reason of any matter, cause or thing whatsoever,
from any time prior to the date of this Agreement, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to Executive’s employment relationship with the Company or any
Employer Entity and/or their subsidiaries or affiliates, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including,

 

24

 

but not limited to, any claims arising under the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act
of 1990, as amended, Title VII of the Civil Rights Act, as amended, the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
as amended, the Equal Pay Act, as amended, the Employee Retirement Income
Security Act, as amended, the Civil Rights Act of 1991, as amended, the Worker
Adjustment and Retraining Notification Act, as amended, and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys’ fees and
costs; provided, that Executive does not release or discharge the Releasees from
(i) any rights to any payments, benefits or reimbursements due to Executive
under Sections ‎3.5 or ‎3.8 of the Employment Agreement; (ii) any rights of
Executive to indemnification under any applicable directors’ and officers’
liability insurance policies maintained by the Company; (iii) any rights to any
accrued and vested benefits (including any vested equity-based awards) due to
Executive under any employee benefit plans sponsored or maintained by the
Company; or (iv) any rights under the Section 4999 Agreement. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort. This release is intended to be a
general release, and excludes only those claims expressly set forth herein or
that Executive cannot release as a matter of law under any statute or common
law. Executive is advised to seek independent legal counsel if Executive seeks
clarification on the scope of this release.

 

(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph ‎10 and paragraph ‎12 below, Executive represents and affirms that
Executive has not filed or caused to be filed on Executive’s behalf any charge,
complaint or claim for relief against the Company or any Releasee that would be
barred by the terms of this Agreement and, to the best of Executive’s knowledge
and belief, no outstanding charges, complaints or claims for relief that would
be barred by the terms of this Agreement have been filed or asserted against the
Company or any Releasee on Executive’s behalf. In the event that there is
outstanding any such charge, complaint or claim for relief, Executive agrees to
seek its immediate withdrawal and dismissal with prejudice. In the event that
for any reason said charge, complaint or claim for relief cannot be withdrawn,
Executive shall not voluntarily testify, provide documents or otherwise
participate in any investigation or litigation arising therefrom or associated
therewith and shall execute such other papers or documents as the Company’s
counsel determines may be necessary to have said charge, complaint or claim for
relief dismissed with prejudice. Nothing herein shall prevent Executive from
testifying in any cause of action when required to do so by process of law.
Executive shall promptly inform the Company if called upon to testify.

 

(c) Executive does not waive any right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or any Releasee.

 

2. Executive acknowledges his obligation to comply with the restrictions
described in ‎Article 4 and ‎Article 5 of the Employment Agreement.

 

25

 

3. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company and any
Employer Entity, that Executive shall not seek employment with the Company or
any Employer Entity at any time in the future, and that neither the Company nor
any Employer Entity has any obligation to employ him in the future. Effective as
of the Date of Termination, Executive resigned from and is removed from all
boards and committees of the Company, the Employer Entities and their
subsidiaries and affiliates on which Executive may have previously served.

 

4. Executive further agrees that Executive will not publicly disparage or
subvert the Company or any Releasee, or make any public statement reflecting
negatively on the Company, any Employer Entity, their subsidiaries or affiliated
corporations or entities, or any of their officers, directors, employees, agents
or representatives, including, but not limited to, any matters relating to the
operation or management of the Company or any Releasee, Executive’s employment
and the termination of Executive’s employment, irrespective of the truthfulness
or falsity of such statement. The Company agrees that Company will instruct its
executive officers and directors to not publicly disparage or subvert Executive
or make any public statement reflecting negatively on Executive, including, but
not limited to, any matters relating to Executive’s performance, Executive’s
employment and the termination of Executive’s employment, irrespective of the
truthfulness or falsity of such statement.

 

5. In consideration for Executive’s promises, as set forth herein, the Company
agrees to pay or provide to or for Executive the payments and benefits described
in Sections ‎3.5 and ‎3.8 of the Employment Agreement. Except as set forth in
this Agreement and subject to the exceptions set forth in clauses (i) through
(iv) of paragraph ‎1, it is expressly agreed and understood that the Company and
Releasees do not have, and will not have, any obligations to provide Executive
at any time in the future with any payments, benefits or considerations other
than those recited in this paragraph, or those required by law.

 

6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to him in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive agrees that absent execution
without revocation of this Agreement containing a release of all claims against
the Releasees, Executive is not entitled to the payments and benefits set forth
in Sections ‎3.5 and ‎3.8 of the Employment Agreement.

 

7. Executive acknowledges and agrees that this Agreement and the Employment
Agreement supersede any employment agreement or offer letter (excluding, for the
avoidance of doubt, the Section 4999 Agreement) Executive has with the Company
or any Releasee. To the extent Executive has entered into any other enforceable
written agreement with the Company or any Releasee that contains provisions that
are outside the scope of this Agreement and the Employment Agreement and are not
in direct conflict with the provisions in this Agreement or the Employment
Agreement, the terms in this Agreement and the Employment Agreement shall not
supersede, but shall be in addition to, any other such agreement. Except as set
forth expressly herein, no promises or representations have been made to
Executive in connection with the termination of Executive’s Employment
Agreement, if any, or offer letter, if any, with the Company, or the terms of
this Agreement.

 

26

 

8. Notwithstanding the foregoing, Executive has the right under federal law to
certain protections for cooperating with or reporting legal violations to the
Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations. As such, nothing in this Agreement or otherwise
prohibits or limits Executive from disclosing this Agreement to, or from
cooperating with or reporting violations to or initiating communications with,
the SEC or any other such governmental entity or self-regulatory organization,
and Executive may do so without notifying the Company. Neither the Company nor
any Employer Entity may retaliate against Executive for any of these activities,
and nothing in this Agreement or otherwise requires Executive to waive any
monetary award or other payment that Executive might become entitled to from the
SEC or any other governmental entity or self-regulatory organization. Moreover,
nothing in this Agreement or otherwise prohibits Executive from notifying the
Company that Executive is going to make a report or disclosure to law
enforcement. Notwithstanding anything in this Agreement to the contrary,
pursuant to the Defend Trade Secrets Act of 2016, Executive and the Company
acknowledge and agree that Executive shall not have criminal or civil liability
under any federal or state trade secret law for the disclosure of any trade
secret that (i) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (2)
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition and without
limiting the preceding sentence, Executive and the Company further acknowledge
and agree that if Executive files a lawsuit for retaliation by the Company or
any Employer Entity for reporting a suspected violation of law, Executive may
disclose the trade secret to his attorney and may use the trade secret
information in the court proceeding, if Executive (x) files any document
containing the trade secret under seal and (y) does not disclose the trade
secret, except pursuant to court order.

 

9. Executive represents that Executive does not, without the Company’s prior
written consent, presently have in Executive’s possession any records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company, any Employer Entity and/or their
predecessors, subsidiaries or affiliates or obtained as a result of Executive’s
prior employment with the Company, any Employer Entity and/or their
predecessors, subsidiaries or affiliates, or created by Executive while employed
by or rendering services to the Company, any Employer Entity and/or their
predecessors, subsidiaries or affiliates. Executive acknowledges that all such
Corporate Records are the property of the Company. In addition, Executive shall
promptly return in good condition any and all Company owned equipment or
property, including, but not limited to, automobiles, personal data assistants,
facsimile machines, copy machines, pagers, credit cards, cellular telephone
equipment, business cards, laptops, computers, and any other items requested by
the Company. As of the Date of Termination, the Company will make arrangements
to remove, terminate or transfer any and all business communication lines
including network access, cellular phone, fax line and other business numbers.

 

10. Nothing in this Agreement shall prohibit or restrict Executive from: (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or

 

27

 

otherwise assisting in any investigation or proceeding brought by, any federal
regulatory or law enforcement agency or legislative body, any self-regulatory
organization, or the Company’s designated legal, compliance or human resources
officers; or (iii) filing, testifying, participating in or otherwise assisting
in a proceeding relating to an alleged violation of any federal, state or
municipal law relating to fraud, or any rule or regulation of the SEC or any
self-regulatory organization.

 

11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

 

12. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorneys’
fees and costs.

 

13. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled. The dispute resolution provisions set forth in Section
‎7.7 of the Employment Agreement apply to any dispute regarding the termination
of Executive’s employment, and any dispute related to and/or arising under this
Agreement, including without limitation any challenge Executive may make
regarding the validity of this Agreement.

 

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware.

 

15. Jurisdiction and venue in any proceeding by the Company or Executive to
enforce their rights hereunder is specifically limited to any court
geographically located in Bristol, Tennessee.

 

16. Executive certifies and acknowledges as follows:

 

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and the Releasees from any legal
action arising out of Executive’s employment relationship with the Company or
any Employer Entity and the termination of that employment relationship; and

 

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to him and which Executive acknowledges is in addition
to any other benefits to which Executive is otherwise entitled; and

 

28

 

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement; and

 

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed; and

 

(e) That the Company has provided Executive with a period of [twenty-one (21)]
or [forty-five (45)] days within which to consider this Agreement, and that
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to
Executive; and

 

(f) Executive acknowledges that this Agreement may be revoked by him within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

29

 

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this ______ day
of ______________, _____.

 

 

    Witness:     David J. Stetson        

 

 

CONTURA ENERGY, INC.       By:     Witness:     Name:           Title:          

 

 

 



 

